         Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 1 of 14 Page ID #:600




              1 HANSON BRIDGETT LLP
                RAFFI V. ZEROUNIAN, SBN 236388
              2 rzerounian@hansonbridgett.com
                JUSTIN P. THIELE, SBN 311787
              3 Jthiele@hansonbridgett.com
                777 S. Figueroa Street, Suite 4200
              4 Los Angeles, California 90017
                Telephone: (213) 395-7620
              5 Facsimile: (213) 395-7615
              6 Attorneys for Defendant S.C. Cramele
                Recas, S.A.
              7
              8                      UNITED STATES DISTRICT COURT
              9       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             10
             11 Vampire Family Brands, LLC,                        Case No. 2:20-cv-8223-VBF-PVC
             12             Plaintiff,                             Reply Memorandum in Support of
                                                                   Defendant S.C. Cramele Recas, S.A.’s
             13       v.                                           Motion to Dismiss First Amended
                                                                   Complaint
             14 S.C. Cramele Recas, S.A., Tri-Vin
                Imports, Inc., Bracus Imports LLC and              Judge: Hon. Valerie A. Fairbank
             15 Does 1–20,
             16             Defendants.
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                                                            Case No. 2:20-cv-8223-VBF-PVC
17418000.1                               Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 2 of 14 Page ID #:601




              1                                        TABLE OF CONTENTS
                                                                                                                          Page
              2
                  I.     Introduction .......................................................................................... 1
              3
                  II.    The Court Should Grant Cramele Recas’s Motion...................................... 3
              4
                         A.      VFB belatedly cured its failure to join a necessary and
              5                  indispensable party only after Cramele Recas’s Motion ..................... 3
              6          B.      VFB’s infringement claims are not plausibly pled ............................. 3
              7                  1.       VFB has evidently abandoned all claims to common-law
                                          rights in the marks DRACULA’S BLOOD, THE
              8                           LEGEND LIVES, or its alleged trade dress for Counts V,
                                          VII, and VIII....................................................................... 3
              9
                                 2.       VFB has not shown that its claims of infringement of its
             10                           VAMPIRE mark are plausibly pled ........................................ 4
             11          C.      VFB concedes dismissal of its dilution claim.................................... 4
             12          D.      VFB identifies no breach of the covenant of good faith and fair
                                 dealing separate and apart from breach of contract, because there
             13                  is no contractual purpose other than avoiding likelihood of
                                 confusion..................................................................................... 5
             14
                         E.      VFB offers no legal basis for its claim for punitive damages
             15                  under the California-law claim ....................................................... 7
             16          F.      The Court should grant the Motion with prejudice and deny leave
                                 to amend ..................................................................................... 8
             17
                  III.   Conclusion ........................................................................................... 9
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                                       i                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                                   Reply in Support of Cramele Recas’s Motion to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 3 of 14 Page ID #:602




              1                                    TABLE OF AUTHORITIES
              2                                                                                                   Page(s)
              3 Cases
              4
                Abagninin v. AMVAC Chem. Corp.,
              5    545 F.3d 733 (9th Cir. 2008) ....................................................................... 8
              6
                Ashcroft v. Iqbal,
              7    556 U.S. 662 (2009) ................................................................................... 8
              8 Carma Developers (Cal.), Inc. v. Marathon Development California,
              9   Inc.,
                  2 Cal. 4th 342 (1992).................................................................................. 6
             10
                Cobb v. Ironwood Country Club,
             11
                  233 Cal. App. 4th 960 (2015) ...................................................................... 6
             12
                Ducre v. Veolia Trans.,
             13   2010 WL 11549862 (C.D. Cal. June 14, 2010) (Morrow, J.) ............................ 8
             14
                Foman v. Davis,
             15   371 U.S. 178 (1962) ................................................................................... 8
             16 Getty Petrol. Corp. v. Island Transp. Corp.,
             17   862 F.2d 10 (2d Cir. 1988) .......................................................................... 8
             18 Griffin v. Green Tree Servicing, LLC,
                   166 F.Supp.3d 1030, 1054–55 (C.D. Cal. 2015) (Morrow, J.) .......................... 4
             19
             20 Guz v. Bechtel Nat’l Inc.,
                   24 Cal.4th 317 (2000)................................................................................. 7
             21
             22 Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc.,
                   736 F.3d 1239 (9th Cir. 2013)...................................................................... 3
             23
                IV Solutions, Inc. v. Connecticut Gen. Life Ins. Co.,
             24    2014 WL 12603215, at *6 (C.D. Cal. 2015)............................................... 6, 7
             25
                Longest v. Green Tree Servicing LLC,
             26    74 F. Supp. 3d 1289, 1301 (C.D. Cal. 2015) .................................................. 7
             27 Monster Energy Co. v. Integrated Supply Network, LLC,
             28   821 Fed.Appx. 730 (9th Cir. 2020) ............................................................... 8

                                                                        1                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                                    Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 4 of 14 Page ID #:603




              1 Salameh v. Tarsadia Hotel,
                   726 F.3d 1124 (9th Cir. 2013)...................................................................... 9
              2
              3 Schreiber Distrib. Co. v. Serv–Well Furniture Co.,
                   806 F.2d 1393 (9th Cir.1986)....................................................................... 8
              4
                Statutes
              5
              6 Cal Civ. Code § 3294(a) .................................................................................. 7
              7
              8
              9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                                       2                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                                   Reply in Support of Cramele Recas’s Motion to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 5 of 14 Page ID #:604




              1 I.      Introduction
              2         VFB’s First Amended Complaint (Dkt. 27, “Complaint”) contains roughly 18
              3 pages of salient factual allegations, both a laundry list of VFB’s asserted trademarks
              4 and a panoply of complained-of conduct by Cramele Recas in various forms.
              5 Complaint 4–22. Cramele Recas moves to dismiss the entirety of the complaint,
              6 both the various trademark infringement claims and the ancillary contract and tort
              7 claims. Dkt 35 (“Motion”).
              8         In its Opposition (Dkt. 38, “Opposition” or “Opp.”), VFB has apparently
              9 conceded the following:
             10 • VFB failed at the outset to join a necessary and indispensable party, and only
             11      belatedly corrected the issue by executing a corrective assignment in response to
             12      the Motion;
             13 • VFB has not stated a claim for trademark dilution (Count V), which plaintiff
             14      decided to add when it amended its complaint the first time;
             15 • VFB has not adequately alleged common law rights in its common-law marks or
             16      trade dress; and
             17 • VFB has not stated a claim for punitive damages under the Lanham Act.
             18         Further, cutting through all the noise, VFB’s Opposition reveals that the
             19 trademark-infringement component of this action really concerns only 1) VFB’s
             20 VAMPIRE trademark, as specifically represented by U.S. Reg. No. 2263907; and 2)
             21 the alleged use by Cramele Recas of the phrases “Land of Vampires” and “Land of
             22 Bloodsuckers.” Nowhere does VFB defend its alleged marks DRACULA,
             23 VAMPYRE, VAMP H20, VAMPIRE TACO, TASTE OF IMMORTALITY, SIP THE
             24 BLOOD OF THE VINE, FANGRIA, THE LEGEND LIVES, DRACULA’S
             25 BLOOD MERLOT, or DRACULA’S BLOOD PINOT NOIR. Nor does VFB
             26 specifically address Cramele Recas’s alleged used of the phrase “Bloody Merlot”
             27 and take the position that use of that phrase is infringing. Indeed, VFB refers to
             28 Cramele Recas’s arguments on confusion based on VFB’s common-law marks as a

                                                                  1                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                              Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 6 of 14 Page ID #:605




              1 “red-herring.” That comes as a surprise to Cramele Recas considering that VFB
              2 devoted significant space in its Complaint to alleging likelihood of confusion with
              3 its menu of asserted marks. VFB does not devote any space in its Opposition to
              4 defend the validity or enforceability of its asserted common-law trademark rights,
              5 and does no more than assert, as a conclusory afterthought, that it has pleaded trade-
              6 dress infringement. Cramele Recas has no desire to spend more of its resources
              7 arguing against claims than VFB cares to spend pursuing them.
              8         Further, VFB’s arguments to save its claim for breach of the covenant of good
              9 faith and fair dealing amount to nothing more than hand waving. VFB has not
             10 identified the particular purpose or benefit of the Stipulated Judgment that Cramele
             11 Recas could have frustrated if its conduct did not constitute breach of contract. That
             12 is because VFB cannot do so, because there is no purpose to the Stipulated
             13 Judgment other than avoiding trademark infringement.
             14         VFB’s remaining ancillary claims have either been conceded as improperly
             15 pled or insufficiently defended. VFB, consistent with its pre-Motion representations,
             16 has not opposed dismissal of its dilution claim; but it is important to note that the
             17 claim would be subject to dismissal even without VFB’s consent. Likewise, VFB
             18 has conceded to dismissal of its claims for punitive damages under its Lanham Act
             19 claims. In defending its claims for punitive damages under California-law claims,
             20 VFB offers no more than the observation that such damages “are available” under
             21 the law—without identifying allegations in the Complaint that sufficiently establish
             22 the statutory elements necessary to show entitlement to such relief.
             23         VFB again conceded that Cramele Recas’s Motion is meritorious by filing a
             24 clean-up assignment to rectify its failure to join a necessary and indispensable party
             25 two weeks after the Motion. Cramele Recas regrets that motion practice was
             26 necessary to resolve this issue, but nevertheless withdraws that portion of its
             27 Motion. For the reasons stated herein, however, the Court should grant the
             28 remainder of the Motion.

                                                                 2                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                             Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 7 of 14 Page ID #:606




              1 II.      The Court Should Grant Cramele Recas’s Motion
              2          A.     VFB belatedly cured its failure to join a necessary and
                                indispensable party only after Cramele Recas’s Motion
              3
              4          In light of VFB’s eleventh-hour assignment of the entire interest in its
              5 VAMPIRE trademark to itself (Opp., Ex. 1), Cramele Recas will no longer pursue
              6 its Motion to dismiss Counts IV through VIII to the extent they rely on the
              7 VAMPIRE mark under Fed. R. Civ. P. 12(b)(7). 1
              8          B.     VFB’s infringement claims are not plausibly pled
              9                 1.      VFB has evidently abandoned all claims to common-law rights
                                        in the marks DRACULA’S BLOOD, THE LEGEND LIVES, or
             10                         its alleged trade dress for Counts V, VII, and VIII
             11          VFB has decided not to defend its infringement claims to the extent they are
             12 based on its asserted common-law trademarks and trade dress, as it has not
             13 substantively addressed the issue in its Opposition. VFB’s only reference to the
             14 issue comes as an afterthought: “Defendants’ arguments at the alleged lack of
             15 confusion between defendants’ accused product and VFB’s common law marks is
             16 nothing more than a red-herring.” Opp. 19. At best, this argument misses the point—
             17 VFB’s claims of infringement of its common-law marks are subject to dismissal
             18 because it has not sufficiently alleged ownership of those marks and priority, which
             19 is of course a necessary first step before deciding likelihood of confusion. Herb
             20 Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1247 (9th Cir. 2013)
             21 (to plead trademark infringement, a plaintiff must establish that it is “the owner of a
             22 valid, protectable mark”). At worst, VFB has dismissively acknowledged that much
             23 of its Complaint is largely superfluous and immaterial, as it is devoted to “red
             24
             25   1 But VFB is incorrect that Cramele Recas’s Rule 12(b)(7) Motion was “based on the false
             26   assertion that VFB is not the sole owner of the registration.” Opp. 9. Cramele Recas was entirely
                  correct that the VAMPIRE mark was owned by two parties both as of the date of the filing of this
             27   action and of the Motion. Indeed, VFB inherently conceded the issue by filing an assignment with
                  the USPTO on March 24, 2021, two weeks after the Motion. If it was not true that VAMPIRE had
             28   two owners, then VFB’s last-minute corrective assignment is inexplicable.
                                                                    3                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                                Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 8 of 14 Page ID #:607




              1 herrings,” and violates the requirement that pleadings be “short and plain”
              2 statements of entitlement to relief. Fed. R. Civ. P. 8(a). VFB expressly cited the
              3 purported DRACULA’S BLOOD mark as a basis for its infringement claim under
              4 Count V. Complaint ¶ 119.
              5        For the reason alone that VFB has not substantively opposed this part of the
              6 Motion, Counts V, VII, and VIII may be dismissed by the Court as abandoned to the
              7 extent they rely on these alleged common-law trademark rights. Griffin v. Green
              8 Tree Servicing, LLC, 166 F.Supp.3d 1030, 1054–55 (C.D. Cal. 2015) (Morrow, J.).
              9 But they are also subject to dismissal because, as explained in the Motion, VFB has
             10 failed to plead seniority of use or market penetration for its marks DRACULA’S
             11 BLOOD, THE LEGEND LIVES, or its alleged trade dress. Hanginout, Inc. v.
             12 Google, Inc., 54 F. Supp. 3d 1109, 1118 (S.D. Cal. 2014).
             13               2.    VFB has not shown that its claims of infringement of its
                                    VAMPIRE mark are plausibly pled
             14
             15        Now, narrowed by apparent concession, VFB addresses at length only the
             16 following claim: that VFB’s VAMPIRE trademark for wine is plausibly infringed
             17 due to a likelihood of confusion with Cramele Recas’s alleged use of “Land of
             18 Vampires” and “Land of Bloodsuckers.” Opp. 8–17. The crux of VFB’s claim must
             19 be based on the alleged argument that “vampire” is the equivalent of “bloodsucker,”
             20 such that the marks are “the same.” Id. 12–13. VFB’s trademark infringement cause
             21 of action has not been plausibly claimed, and the only facts cited by VFB from its
             22 pleading to support this conclusion is that VFB also offers “Sip the Blood of the
             23 Vine” and other marks. Id. But evidence that VFB offers a certain collection of
             24 products is not a fact that tends to show that consumers are likely to be confused.
             25        C.     VFB concedes dismissal of its dilution claim
             26        VFB has not opposed dismissal of Count VI, its claim for trademark dilution.
             27 Opp. 7. The Court may dismiss claims that a plaintiff neglects to defend against a
             28 motion to dismiss as abandoned. Griffin, 166 F.Supp.3d at 1054–55. VFB’s

                                                                 4                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                             Reply in Support of Cramele Recas’s Motion to Dismiss
        Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 9 of 14 Page ID #:608




              1 gratuitous statements in its Opposition that it “believes it can make out a claim for
              2 dilution” cannot be squared with the face of the operative Complaint, which
              3 objectively failed to plead fame amongst the general consuming public that arose at
              4 a date prior to Cramele Recas’s activities. See Motion 16–18. Regardless of VFB’s
              5 consent, Count VI was subject to dismissal because it legally failed to state a claim.
              6 The Court’s dismissal of this claim should be with prejudice. 2
              7          D.      VFB identifies no breach of the covenant of good faith and fair
                                 dealing separate and apart from breach of contract, because there
              8                  is no contractual purpose other than avoiding likelihood of
                                 confusion
              9
                         VFB’s defense of Count II is based on a logical fallacy. Count II, VFB argues,
             10
                  is an alternative claim that may create liability for use of the phrase “land of
             11
                  bloodsuckers,” should the Court determine such use is not expressly prohibited by
             12
                  the Stipulated Judgment, because that use would violate the “purpose of the
             13
                  contract.” But VFB conspicuously omits in its Opposition what the purpose of the
             14
                  Stipulated Judgment specifically is, and how it would have been violated by the
             15
                  conduct alleged in the Complaint—or what benefits of the contract Cramele Recas
             16
                  denied to VFB. This is because VFB cannot acknowledge the flaw in its reasoning:
             17
                  if two word, designs, or other marks are not confusing similar, then there is no
             18
                  legally-recognizable harm to the senior user. VFB comes close to recognizing this
             19
                  point when it characterizes the term “bloodsuckers” as “obviously meant to convey
             20
                  the term ‘vampire.’” Opp. 18. Similarity in sight, sound, and meaning is the core
             21
                  analysis for determining confusing similarity of two marks. [cite] If “bloodsuckers”
             22
                  conveys to consumers “vampire,” then VFB may arguably have been harmed in the
             23
             24
                  2 VFB complains that Cramele Recas would not consent to a second amended complaint for the
             25
                  purpose of dismissing this claim. Opp. 1. Because, as a result of the parties’ meet and confer, VFB
             26   did not agree to withdraw anything other than its dilution and Lanham Act punitive damages
                  claims, a further amended complaint would only delay proceedings needlessly because Cramele
             27   Recas would have been compelled to move to dismiss a second amended complaint anyway.
                  Cramele Recas has no interest in remaining in a pleading limbo after VFB already amended its
             28   complaint once.
                                                                     5                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                                 Reply in Support of Cramele Recas’s Motion to Dismiss
       Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 10 of 14 Page ID #:609




              1 form of trademark infringement based on likelihood of confusion. But use of
              2 confusingly similar marks is expressly what VFB contracted to forbid in the
              3 Stipulated Judgment. There simply is no room within the unwritten penumbra of the
              4 Stipulated Judgment for another purpose that would give rise to a breach of the
              5 covenant of good faith and fair dealing—and, indeed, VFB has identified none. To
              6 allow otherwise would grant VFB a monopoly on all blood-related or phlebotomic
              7 terms well beyond what was contracted for in the Stipulated Judgment.
              8         VFB’s characterization of the cases cited in its brief does not save the claim.
              9 First, VFB attempts to color Cramele Recas’s alleged conduct as an exercise of
             10 discretionary power granted to it by VFB. Opp. 17–18; Cobb v. Ironwood Country
             11 Club, 233 Cal. App. 4th 960, 966 (2015) (quoting Carma Developers (Cal.), Inc. v.
             12 Marathon Development California, Inc., 2 Cal. 4th 342, 372 (1992)). This is
             13 incorrect. The Stipulated Judgment did not grant Cramele Recas discretion to
             14 operate its business in the manner it sees fit; rather, Cramele Recas inherently
             15 possesses this power circumscribed only by the express, agreed limitations of the
             16 Stipulated Judgment. There is no preclearance requirement in the Stipulated
             17 Judgment, nor any clause purporting to invest Cramele Recas with any discretionary
             18 power. VFB’s citations do not support a different conclusion. Cobb, 233 Cal. App
             19 4th at 965–66 (finding violation of covenant where country club, which was granted
             20 by contract the right to enact club bylaws, used its discretion to retroactively enact
             21 an oppressive arbitration bylaw); Carma, 2 Cal. 4th at 372 (considering and
             22 concluding that landlord’s exercise of a recapture clause in commercial lease, a
             23 contract term that granted the landlord certain discretion, was not a violation of
             24 good faith and fair dealing).
             25         Second, the claim for breach of the covenant of good faith and fair dealing
             26 cannot be employed automatically on an alternative basis for any situation in which
             27 a plaintiff “cannot prove that the contract was breached.” Opp. 18. VFB grossly
             28 oversimplifies its case law supporting this point. In IV Solutions, Inc. v. Connecticut

                                                                 6                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                             Reply in Support of Cramele Recas’s Motion to Dismiss
       Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 11 of 14 Page ID #:610




              1 Gen. Life Ins. Co., the court did not simply allow the plaintiff’s claim for breach of
              2 the covenant to survive a motion to dismiss because of a blanket rule that such
              3 claims are always not duplicative with breach of contract; rather, the court
              4 specifically identified that “Plaintiff’s breach of the covenant of good faith and fair
              5 dealing claim alleges that the breach of the covenant is the lengthy delay in
              6 adjudicating the claims, not Defendant' ultimate failure to pay the claims,” in an
              7 insurance dispute. 2014 WL 12603215, at *6 (C.D. Cal. 2015). Again, VFB has
              8 identified no theory under which Cramele Recas’s conduct frustrates the purpose of
              9 the Stipulated Judgment other than by use of a confusingly similar word, and its case
             10 law arises from dissimilar situations. See also Longest v. Green Tree Servicing LLC,
             11 74 F. Supp. 3d 1289, 1301 (C.D. Cal. 2015) (in an insurance dispute, finding that
             12 separate covenant claim survived motion to dismiss because plaintiffs alleged that
             13 defendants exercised their discretion to pick affiliated insurance companies as a
             14 form of self-dealing); Guz v. Bechtel Nat’l Inc., 24 Cal.4th 317, 353 n.18 (2000)
             15 (affirming dismissal and commenting, in dicta, of hypothetical situations in which
             16 the covenant may apply to employment contracts).
             17        So Count II should be dismissed.
             18        E.     VFB offers no legal basis for its claim for punitive damages under
                              the California-law claim
             19
             20        VFB acknowledges that it has agreed to withdraw its claims for punitive
             21 damages under the Lanham Act because such relief is not available and it
             22 mistakenly copy-and-pasted the relevant text into Counts IV and V. Opp. 7. But,
             23 VFB maintains, it has adequately pleaded its entitlement to punitive damages under
             24 its California-law claim. Id., 8. This, VFB argues, because “Punitive damages are
             25 also available for state trademark infringement claims.” Id. But this is not enough.
             26 VFB has not opposed the substance of Cramele Recas’s Motion on this point: that
             27 VFB has failed to plead the statutory elements of oppression, fraud, or malice in
             28 connection with Count VII. Cal Civ. Code § 3294(a). It is not sufficient that such

                                                                 7                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                             Reply in Support of Cramele Recas’s Motion to Dismiss
       Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 12 of 14 Page ID #:611




              1 damages “are available”; a plaintiff must plead facts showing an entitlement to
              2 them. Ducre v. Veolia Trans., 2010 WL 11549862 at *5 (C.D. Cal. June 14, 2010)
              3 (Morrow, J.) (federal courts must analyze allegations supporting California-law
              4 punitive damages claims under Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
              5        The only authority cited by VFB in support of its argument provides no more
              6 than that punitive damages are theoretically available. None of these cases hold that
              7 a plaintiff is free from pleading the elemental facts showing entitlement to such
              8 relief. Getty Petrol. Corp. v. Island Transp. Corp., 862 F.2d 10, 14 (2d Cir. 1988)
              9 (after jury trial on infringement, remanding to district court to determine whether
             10 “plaintiff proved any non-Lanham Act claims for which punitive damages would be
             11 available under New York law”); Monster Energy Co. v. Integrated Supply Network,
             12 LLC, 821 Fed.Appx. 730, 734 (9th Cir. 2020) (remanding to district court to vacate
             13 punitive damages award, after jury trial, where jury failed to award prerequisite
             14 actual damages). Accordingly, all of VFB’s claims for punitive damages against
             15 Cramele Recas, both under the Lanham Act in Counts IV and V and under
             16 California law in Count VII, should be dismissed.
             17        F.     The Court should grant the Motion with prejudice and deny leave
                              to amend
             18
             19        VFB has already amended its complaint once, after Cramele Recas previously
             20 met and conferred concerning defects in its original pleading and after Defendant
             21 Tri-Vin Imports, Inc. (“Tri-Vin”) moved to dismiss the original complaint. Dkt. 23.
             22 Leave to amend may be denied if a court determines that “allegation of other facts
             23 consistent with the challenged pleading could not possibly cure the deficiency.”
             24 Schreiber Distrib. Co. v. Serv–Well Furniture Co., 806 F.2d 1393, 1401 (9th
             25 Cir.1986). Leave to amend may also be denied for repeated failure to cure
             26 deficiencies by previous amendment. Abagninin v. AMVAC Chem. Corp., 545 F.3d
             27 733, 742 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). To
             28 show entitlement to leave to file a successive amended complaint, a plaintiff must

                                                                 8                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                             Reply in Support of Cramele Recas’s Motion to Dismiss
       Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 13 of 14 Page ID #:612




              1 specifically outline the facts it could allege to cure the defects after a motion to
              2 dismiss is granted. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013)
              3 (“A plaintiff may not in substance say ‘trust me,’ and thereby gain a license for
              4 further amendment when prior opportunity to amend had been given.”). VFB has
              5 not explained how it could cure the Complaint’s defects in conjunction with its
              6 request for further leave to amend. Opp. 20. Accordingly, the Court should grant
              7 Cramele Recas’s Motion with prejudice and without leave to amend.
              8 III.    Conclusion
              9         Because VFB has not opposed the relevant parts of Cramele Recas’s Motion,
             10 the Court may dismiss the following claims as abandoned: Count IV for trademark
             11 dilution; and Counts V, VII, and VIII to the extent they are based on common-law
             12 rights in the marks DRACULA’S BLOOD, THE LEGEND LIVES, or any
             13 unregistered trade dress. Additionally, VFB’s claims for punitive damages under the
             14 Lanham Act may be dismissed, in Counts IV and V, may be dismissed as conceded
             15 and legally impermissible.
             16         Cramele Recas further respectfully requests the Court also dismiss Count II
             17 because VFB has failed to plead a breach of the covenant of good faith and fair
             18 dealing; Counts IV, V, VII, and VIII for trademark infringement because VFB has
             19 not plausibly alleged a likelihood of confusion; and VFB’s plea for punitive
             20 damages in Counts VII and VIII. The dismissal should be with prejudice and
             21 without leave to amend.
             22
             23
             24
             25
             26
             27
             28

                                                                  9                        Case No. 2:20-cv-8223-VBF-PVC
17418000.1                              Reply in Support of Cramele Recas’s Motion to Dismiss
       Case 2:20-cv-08223-VBF-PVC Document 40 Filed 04/07/21 Page 14 of 14 Page ID #:613




              1 DATED: April 7, 2021                      HANSON BRIDGETT LLP
              2
              3
                                                      By:      /s/ Justin Thiele
              4
                                                         RAFFI V. ZEROUNIAN
              5                                          JUSTIN P. THIELE
              6                                          Attorneys for Defendant S.C. Cramele
                                                         Recas, S.A.
              7
              8
              9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                          10                         Case No. 2:20-cv-8223-VBF-PVC
17418000.1                        Reply in Support of Cramele Recas’s Motion to Dismiss
